—Judgment, Supreme Court, New York County (Budd Goodman, J.), rendered June 5, 1997, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him, as a persistent violent felony offender, to a term of 20 years to life, unanimously affirmed.
The court properly exercised its discretion in replacing a sworn juror who advised the court by telephone that he had been injured and who was unable to give any indication as to when he could return to court (see, CPL 270.35).
We perceive no abuse of sentencing discretion. Concur— Rosenberger, J. P., Williams, Tom, Mazzarelli and Buckley, JJ.